Case: 4:11-cr-00474-JG Doc #: 83 Filed: 03/10/21 1 of 4. PageID #: 685



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                     :
UNITED STATES OF AMERICA,            :            CASE NO. 4:11-cr-00474
                                     :
           Plaintiff,                :            OPINION & ORDER
                                     :            [Resolving Docs. 53, 60, 63]
vs.                                  :
                                     :
GEORGE D. DELONG,                    :
                                     :
           Defendant.                :
                                     :

JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

       Defendant George D. Delong requests a reduced sentence under the compassionate

release statutes, 18 U.S.C. § 3582. 1 The Government opposes. 2

       For the following reasons, the Court DENIES Delong’s motion for compassionate

release.

  I.       Background

       In December 2011, Delong pleaded guilty to one court of sexual exploitation of

children, one count of receipt of visual depiction of minor engaged in sexually explicit

conduct, and one court of travel with intent to engage in illicit sexual conduct. 3 In February

2011, this Court sentenced Delong to 180 months' imprisonment and life-time supervised

release. 4 Delong is scheduled for release in July 2024. 5




       1
         Docs. 53, 60, 63.
       2
         Doc. 68.
       3
         Doc. 16.
       4
         Doc. 22.
       5
         Doc. 63.
Case: 4:11-cr-00474-JG Doc #: 83 Filed: 03/10/21 2 of 4. PageID #: 686

Case No. 4:11-cr-00474
GWIN, J.

 II.          Discussion

         On May 2, 2020, Delong moved for compassionate release. On July 21, 2020, this

Court denied Delong’s motion without prejudice because Delong failed to exhaust his

administrative remedies.

         On October 13, 2020, Delong again moved for compassionate release. Delong

requests a sentence reduction due to certain risk factors—age, weight, and smoking history—

that increase his risk of serious illness if he contracts COVID-19. 6 On December 23, 2020,

Delong tested positive for COVID-19. 7 He has recovered.

         The Government opposes. 8 The Government argues that Delong’s reinfection risk is

limited and that Delong remains a danger to the community. 9

         A. Exhaustion

         The Court may modify a defendant’s sentence upon a motion from the defendant if

the defendant filed the motion thirty or more days after the defendant sent a compassionate

release request to their warden. 10

         Delong states that he asked the Fort Dix FCI Warden for a sentence reduction on

September 15, 2020. 11 Because Delong waited less than thirty days before filing this motion,

Delong failed to satisfy the statutory exhaustion requirement.




         6
           Docs. 53, 70.
         7
           Doc. 68-1.
         8
           Doc. 68.
         9
           Id.
         10
            18 U.S.C. § 3582(c)(1)(A); see also United States v. Alam, 960 F.3d 831, 834–35 (6th Cir.
2020).
         11
              Doc. 53 at 2; Doc. 68 at 2.
                                                 -2-
Case: 4:11-cr-00474-JG Doc #: 83 Filed: 03/10/21 3 of 4. PageID #: 687

Case No. 4:11-cr-00474
GWIN, J.

         B. Eligibility

         Even if Delong had satisfied the exhaustion requirement, the Court would still deny

Delong’s compassionate release motion.

         Generally, to grant compassionate release, a court must: (1) “find that extraordinary

and compelling reasons warrant [a sentence] reduction,” 12 (2) “ensure that such a reduction

is consistent with applicable policy statements issued by the Sentencing Commission,” and

(3) “consider[ ] all relevant sentencing factors listed in 18 U.S.C. § 3553(a).” 13

         However, there are presently no applicable Sentencing Commission policy

statements for inmate-filed compassionate release motions. 14 Therefore, in cases, as here,

where an inmate files a motion on their own behalf, the court “may skip step two.” 15

         As the Government persuasively argues, Delong remains a danger to the

community. 16       Delong committed serious offenses and the recidivism rate among sex

offenders is high. 17

  III.        Conclusion

         Because Delong has failed to satisfy the statutory exhaustion requirement, the Court

DENIES Delong’s compassionate release motion pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). In


         12
            “[I]n the absence of an applicable policy statement for inmate-filed compassionate-release
motions, district courts have discretion to define ‘extraordinary and compelling’ on their own
initiative.” U.S. v. Elias, – F.3d —, No. 20-3654, 2021 WL 50169, *2 (6th Cir. Jan. 6, 2021).
         13
              Id. (citing U.S. v. Jones, 980 F.3d 1098, 1111 (6th Cir. 2020) (citing
18 U.S.C. § 3582(c)(1)(A))) (internal quotation marks omitted).
         14
            See Elias, 2021 WL 50169 at *2 (“[U.S.S.G.] § 1B1.13 is not an applicable policy statement
for compassionate-release motions brought directly by inmates, and so district courts need not
consider it when ruling on those motions.”); Jones, 980 F.3d at 1108 (stating that “[t]he Commission’s
policy statement on compassionate release resides in U.S.S.G. § 1B1.13” but explaining that
“§ 1B1.13 does not ‘appl[y]’ to cases where an imprisoned person files a motion for compassionate
release.”).
         15
            Jones, 980 F.3d at 1111.
         16
            Doc. 68 at 8–11.
         17
            Id. at 11.
                                                -3-
Case: 4:11-cr-00474-JG Doc #: 83 Filed: 03/10/21 4 of 4. PageID #: 688

Case No. 4:11-cr-00474
GWIN, J.

addition, even if Delong had satisfied the exhaustion requirement, the Court would deny the

motion.



       IT IS SO ORDERED.


 Dated: March 10, 2021                        s/     James S. Gwin
                                              JAMES S. GWIN
                                              UNITED STATES DISTRICT JUDGE




                                           -4-
